Citation Nr: 1635823	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  11-05 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to basic eligibility for Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and N.J.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of F.H., who died in July 1998.  The record indicates that F.H. has no recognized service.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that the appellant was not entitled to VA benefits.

In August 2012, a hearing was conducted before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the record.

This claim was before the Board in October 2012 when the Board denied the appellant's claim.  The appellant appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2014, the Court vacated the Board's October 2012 decision and remanded the case to the Board for development consistent with an October 2014 Joint Motion for Remand (JMR).

This matter was last before the Board in February 2015, at which time the appellant's claim was remanded in order to obtain verification from the Department of the Army of her spouse's military service.  For the reasons discussed below, there has not been substantial compliance with the remand directives and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the appellant's attorney submitted a statement in July 2016 which contained a Freedom of Information Act (FOIA) request, as well as a request for the Board to hold the record open for 90 days following the fulfillment of this FOIA request (in order to allow for the submission of additional argument).  The record reflects that the Board fulfilled the July 2016 FOIA request in September 2016.  In light of the necessity to remand the case for further development, the Board finds that no prejudice will result to the appellant in proceeding with a remand at this time (instead of holding the record open for an additional 90 days).  The appellant and her representative may submit additional evidence and argument at any time while the case is in remand status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to basic eligibility for VA benefits based upon the military service of her husband, F.H., who passed away in July 1998.  The Board denied the appellant's claim in October 2012 because the National Personnel Records Center (NPRC) verified that F.H. did not have service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the Armed Forces of the United States.

The October 2014 JMR stated that the Board relied on the NPRC certification that F.H. did not have the requisite service needed to establish entitlement to VA benefits.  The Board was instructed to determine whether verification through NPRC was in compliance with 38 C.F.R. § 3.203(c).  In the February 2015 remand, the Board stated that because the AOJ did not seek verification from the relevant service department, a remand was warranted.  The remand instructed the AOJ to contact the Department of the Army and seek verification of F.H.'s military service.  

The Board notes that the record includes the copy of a Memorandum of Understanding (MOA) between the Department of the Army and the National Archives and Records Administration (NARA) which delineates responsibilities of the respective agencies as they relate to records of personnel who may have served in the Philippine Commonwealth Army in the service of the Armed Forces of the United States during World War II.  The MOA states that in cases where such records evidence a favorable or unfavorable U.S. Army determination concerning personnel status, NARA will respond directly to the party making the request, providing the basis of the determination contained in the records and also providing releasable copies of responsive records.  In cases where there are no records indicating there has been a U.S. Army determination concerning personnel status, the inquiry is to be forwarded - along with the research results, copies of responsive records, and draft correspondence - to The Adjutant General, U.S. Army Human Resources Command.

Subsequent to the Board's February 2015 remand, the AOJ received two identical letters from the NPRC dated August 2015 and June 2016.  The letters stated that a "search of the archives produced a negative result" for the service of F.H.  However, neither letter stated whether there was ever a U.S. Army determination made concerning the personnel status of F.H.  Further, the letters from the NPRC did not include any attachments of relevant archival records which would support its determination that F.H. did not have qualifying military service.  In light of these deficiencies, another remand is required to verify the military service of F.H.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Department of the Army and request that the department verify the military service of F.H. as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Specifically, a request should be made of any records which evidence either a favorable or unfavorable U.S. Army determination concerning the personnel status of F.H.  If no such records exist, a request for verification of the personnel status of F.H. should be made to The Adjutant General, U.S. Army Human Resources Command, in accordance with the Memorandum of Agreement between the Department of the Army and the National Archives and Records Administration.

2.  Then re-adjudicate the appellant's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the appellant and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. B. YANTZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

